Order affirmed, with $10 costs and disbursements. Date for first examination November 12, 1954. All concur except McCurn, P. J., and Van Duser, J., who dissent and vote for reversal and for a hearing upon the merits of the issues raised by the answer and answering affidavits. (Appeal from an order directing FarrelBirmingham to keep a stock boob or a copy at its Buffalo office and directing that petitioner be permitted to examine same.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.